Name: Council Regulation (EEC) No 818/92 of 31 March 1992 establishing, for the period running from 1 April 1992 to 31 March 1993, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  production
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/87 COUNCIL REGULATION (EEC) No 818/92 of 31 March 1992 establishing, for the period running from 1 April 1992 to 31 March 1993, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector specific reference quantities to certain categories of producers as defined in Article 3b of that Regulation, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission (3), Whereas Article 5c (4) of Regulation (EEC) No 804/68 provides for the establishment of a Community reserve in order to supplement, at the beginning of each 12-month period, the overall guaranteed quantities of Member States in which the levy scheme gives rise to particular difficul ­ ties ; whereas the Community reserve for the ninth 12-month period should be again fixed at 2 082 885,740 tonnes, including 443 000 tonnes to be allocated in the Member States where the implementation of the levy system still raises special difficulties, 600 000 tonnes to alleviate difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (4) as last amended by Regulation (EEC) No 817/920, and 1 039 885,740 tonnes to alleviate the difficulties encoun ­ tered by the Member States in allocating the additional or Article 1 For the period 1 April 1992 to 31 March 1993, the Community reserve provided for in Article 5c (4) of Regu ­ lation (EEC) No 804/68 shall be 2 082 885,740 tonnes, of which :  443 000 tonnes shall be allocated in certain Member States where the implementation of the levy system raises special difficulties,  600 000 tonnes shall be to alleviate the difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Regulation (EEC) No 857/84,  1 039 885,740 tonnes shall be for producers as referred to in Article 3b of Regulation (EEC) No 857/84. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the ninth 12-month period of the additional levy system. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148, 28 . 6. 1968, p. 13. (2) See page 83 of this Official Journal . (3) OJ No C 337, 31 . 12. 1991 , p. 34. O OJ No L 90, 1 . 4. 1984, p. 13 . (*) See page 85 of this Official Journal .